Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re: MagneGas Corporation Registration Statement on Form S-1 Filed with the Securities and Exchange Commission on April 17, 2008 (Registration No. 333-146952) Request for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, .MagneGas Corporation (the “Company”), hereby applies for the withdrawal of its registration statement on Form S-1, File No. 333-146952, which was filed on April 17, 2008 (the “Registration Statement”). Such withdrawal is requestedbecause the Company plans to obtain more financing and will file a new Registration Statement on Form S-1. Accordingly, we respectfully request that the Commission grant an order for the withdrawal of the Registration Statement and declare the withdrawal effective as soon as possible. Should you have any comments please contact the Company’s legal counsel, Gregg E.
